DETAILED ACTION

1. 	This Office Action is in response to the Amendment filed on 12/17/2021. Claims 1-20 are pending in the application. Claims 1-4 and 16-20 are withdrawn due to a previous restriction requirement. 
2.	The previous 35 USC 112 rejection of claim 10 is withdrawn in light of Applicant’s amendment and remarks.  

Claim Analysis
3.	Summary of Claim 5:
A material comprising: 

acrylonitrile butadiene rubber having a weight percentage of between about 50% to about 75%; 

a solid filler having a weight percentage of between about 10% to about 40%, wherein the solid filler is a carbon black material, and wherein the weight percentage of the carbon black material corresponds to a color of the material; 

a liquid filler having a weight percentage of between about 0.5% to about 20%; 

a first process aid having a weight percentage of between about 1% to about 3%; 

and a cross-linking agent having a weight percentage of up to 2%.

 
Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 5-8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagiguchi et al. (US PG Pub 2016/0002447 A1).
The disclosure of Yanagiguchi et al. is adequately set forth on pages 4 – 8 of the Office Action dated 8/30/2021 and is incorporated herein by reference.
Regarding claim 5, Yanagiguchi et al. teach acrylonitrile butadiene rubber compositions comprising acrylonitrile butadiene rubber in an amount of 100 parts by mass (Table 1), wherein when the other ingredients in the composition are considered the NBR is present in an amount of 50.9 weight% (100/196.3 = 50.9 wt%; from Example 1-1) thereby reading on the range of about 50 to about 75% by weight as required by the instant claim, wherein the composition further comprises carbon black (Table 1, under the tradename SEAST) in an amount of 15 and 25 parts by mass thereby reading on the solid filler in an amount of about 10 to about 40% by weight as required by the instant claim, wherein Yanagiguchi et al. teach the same amounts for the carbon black thereby reading on the “corresponds to a color of the material” as required by the instant claim, wherein the composition further comprises oil (Table 1, under the tradename TP-95) in an amount of 15 parts by mass thereby reading on the liquid filler in an amount of about 0.5 to about 20% by weight, processing aids such as stearic acid [0081], wherein the stearic acid is in an amount of 1 part by mass (Table 1) thereby reading on the process aid having a claimed range of from about 1 to about 3 weight% as required by the instant claim, wherein the composition further comprises a crosslinking agent [0037-0038] in an amount of 0.2 to 3 parts by 
Regarding claim 6, Yanagiguchi et al. teach the same amounts for the the oil as set forth above thereby reading on the “corresponds to a hardness of the material” as required by the instant claim.
Regarding claims 7-8, Yanagiguchi et al. teach an accelerator under the tradename Senceler TT-G [0171] in amount of 1.5 parts by mass (Table 1) thereby reading on the accelerator in an amount of from about 0.2% and about 2% by weight as required by the instant claim and further reading on the tetramethylthiuram disulfide as required by the instant claim. 
Regarding claim 15, Yanagiguchi et al. teach molded articles for the electronic component field, including radiator materials, electromagnetic wave shield materials, and computer hard disk drive gaskets [0101] thereby reading on the “coupled to a housing of an electronic device” as required by the instant claim. 

Claim Rejections - 35 USC § 102/103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yanagiguchi et al. (US PG Pub 2016/0002447 A1).
Regarding claims 11 and 15, Yanagiguchi et al. teach the material of claim 5 as set forth above and incorporated by reference. 
Yanagiguchi et al. do not particularly teach the durometer of the material or the shrinkage factor.
The mechanical properties of durometer and shrinkage is a function of the material and the method of making the molded article. Yanagiguchi et al. teach the same material as required by the instant claim as set forth in the rejection above. Furthermore, Yanagiguchi et al. teach a substantially identical method of making the molded article. Therefore, the mechanical property of durometer and shrinkage in the material of Yanagiguchi et al. will be the same mechanical properties as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claim Rejections - 35 USC § 103

9.	Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagiguchi et al. (US PG Pub 2016/0002447 A1).

Yanagiguchi et al. do not particularly teach a first portion having a first surface roughness; and a second portion having a second portion having a second surface roughness that is greater than the first surface roughness.
However, Yanagiguchi et al. teach the surface and other regions of a molded article wherein low friction properties are present [0130]. As such, the friction/roughness can be optimized to reach the desired friction/roughness of a surface and other regions of the molded article via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the roughness/friction for the intended application via a routine optimization, thereby obtaining the present invention.
Regarding claim 10, Yanagiguchi et al. teach the material according to claim 9 as set forth above and incorporated herein by reference.
Yanagiguchi et al. do not particularly teach the first portion comprises text or artwork.
Although, the first portion containing text or artwork is a discrete element of the claimed material, this is not a design application but a utility application with all claims directed to articles or products of manufacture. Therefore, the first portion containing text or artwork is merely a decoration fastened to the large underlying material.  There is no evidence that the first portion containing text or artwork has any mechanical function in relation to the underlying material. Thus, it is the Examiner’s position that the first portion containing text or artwork relates only to matters of ornamentations or aesthetic design and the particular text or artwork affixed to the claimed material does not patentably distinguish this material from that of the prior art because it would have been obvious for one of 
Regarding claims 12-13, Yanagiguchi et al. teach stearic acid and zinc oxide as processing aids ([0081], [0161], [0162]). Yanagiguchi et al. teach the amount of stearic acid is 1 parts by mass thereby reading on the up to about 2% as required by the instant claim. Yanagiguchi et al. teach the amount of zinc oxide is 5 parts by mass (Table 1).
Yanagiguchi et al. do not particularly teach the amount of the zinc oxide as the first processing aid as required by the instant claim.
However, Yanagiguchi et al. teach the zinc oxide is present in an amount of 5 parts by mass. The claimed range is from about 1% to about 3%. The use of the word “about” is not defined in the instant specification, and as such can be interpreted to encompass several additional values outside of the range being disclosed. For example, the 5 parts by mass is interpreted to fall within the range of "about 3 percent”  as required by the instant claim. Furthermore, case law has held that one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Yanagiguchi et al. overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference. In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05. 


Response to Arguments
10.	Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 	Regarding the rejections over Yanagiguchi, Applicant states “the generic carbon material referenced in Yanagiguchi in Table cannot reasonably be construed as the claimed ‘carbon black material’. This is because Yanagiguchi separately describes the addition of a carbon black material to the composition, and not as a color modifier.” In response, attention is drawn to the language of claim 5, wherein claim 5 recites “wherein the solid filler is a carbon black material, and wherein the weight percentage of the carbon black material corresponds to a color of the material.” There is no requirement that the carbon black modifies the color of the material, only that the amount of carbon black corresponds to a color. A modification of color is not necessary to fulfil the limitations of claim 5. Furthermore, the carbon black under the tradename “SEAST” as listed in Yanagiguchi’s Table 1 reads on the claimed carbon black material. Attached herewith is product information from the manufacturer of SEAST (Tokai Carbon), wherein carbon black is described as “a black pigment is many of the black colored products you come across in everyday life.” As such, the SEAST carbon black is a solid filler, a carbon black material, and the weight percentage of the carbon black material corresponds to a color of the material. It is for these reasons that Applicant’s arguments are not found to be persuasive.


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Oohira (US PG Pub 2010/0200816 A1) teach an electronic component material (title) comprising rubber, carbon black (under the SEAST tradename), process oil (under the PW-380 tradename), zinc 
Hakuta et al. (US Patent 6,864,315 B1) teach a crosslinkable rubber composition comprising rubber, carbon black (under the Shiest Tradename), oil (under the PW-380 tradename), stearic acid, zinc oxide, sulfur, and an accelerator (under the Sanseller TT tradename) (Table 2), wherein the rubber is selected from acrylonitrile butadiene rubber (col. 46 line 60-61), and wherein the crosslinkable rubber composition is used for electric or electronic parts (col. 6 line 27). 

12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763